Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.

Claims 1, 11 and 20 have been amended, claims 6, 9-10, 16, 19, and 21-22 have been cancelled, and no new claims have been added.  Claims 1-5, 7-8, 11-15, 17-18 and 20 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.		

Claim Objections
Claims 1, 11, and 20 is objected to because of the following informalities: The limitation should be parameters associated with one or more bandwidth part (BWP[[s]]) of a cell since part is singular. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-2, 5, 7-8, 10-12, 15, 17-18 and 20 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (hereafter Babaei) US Patent Publication 2018/0176961 A1 in view of Tiirola, et al. (hereafter Tiirola) US Patent Publication 2019/0349815 A1, and in further view of Nagaraja, et al. (hereafter Nagaraja) US Patent Publication 2019/0319833 A1, and in further view of Myung, et al. (hereafter Myung) US Patent Publication 2020/0344819 A1.

Regarding Claim 1, Babaei teaches A method comprising: receiving, by a wireless device, one or more radio resource control (RRC) messages comprising… a first parameter indicating a first value (preamble transmission counter value) associated with a listen before talk (LBT) counter for the cell; (Babaei: [0186] "the one or more RRC messages may comprise a first preamble transmission counter value. In an example, the first value may be the first preamble transmission counter value plus one. In an example, the one or more parameter indicates at least one of the number of unsuccessful attempts for LBT procedure, a number of successful attempts for LBT procedure, excessive LBT failures, a number of LBT attempts, the percentage of unsuccessful LBT attempts, or RACH failure on the LAA cell");
incrementing the LBT counter for indicating a busy channel (occupied) based on the first LBT procedure,  (Babaei: [0210-0211] "At 2630, the wireless device may increment a counter in response to the LBT procedure indicating that the channel is occupied"),
wherein the first value (preamble transmission counter value) determines a number of consistent uplink LBT failures that triggers an uplink LBT failure recovery (random access process). (Babaei: [0186] "the one or more RRC messages may comprise a first preamble transmission counter value. In an example, the first value may be the first preamble transmission counter value plus one. In an example, the one or more parameter indicates at least one of the number of unsuccessful attempts for LBT procedure, a number of successful attempts for LBT procedure, excessive LBT failures, a number of LBT attempts, the percentage of unsuccessful LBT attempts, or RACH failure on the LAA cell", and [0187, Fig. 15] "The wireless may transmit one or more messages to a master base station (e.g., MeNB) in response to the failure of the random access process. In an example, the one or more message may indicate that the random access failure is due at least one LBT failure during the random access process. In an example, the one or more messages may indicate that the random access failure is due to a predetermined (e.g., a first number) of LBT failures during the random access process").
Babaei teaches the wireless device receiving LBT parameters, and incrementing a counter base on an uplink LBT, but does not explicitly teach by a wireless device (UE), one or more radio resource control (RRC) messages comprising configuration parameters associated with one or more bandwidth part (BWP) of a cell, performing a first LBT procedure for a first uplink transmission via a first BWP;
However, Tiirola does teach receiving, by a wireless device (UE), a radio resource control (RRC) message comprising configuration parameters associated with a first bandwidth part (BWP) of a cell and a second BWP of the cell, (Tiirola: [0029] "the UE may be instructed to operate on a specific part of a network entities bandwidth referred to as a BWP. In certain embodiments,up to four BWPs may be configured separately for uplink and downlink transmissions. Some radio resource control ( RRC) parameters in NR, for example, may be configured on a BWP.  Each BWP may have a separately configured subcarrier spacing (SCS), cyclic prefix, bandwidth in terms of contiguous physical resource blocks (PRBs), and/or location of a bandwidth in a cell's total bandwidth", and [0042] "the UE may switch its active BWP or retune its radio frequency based on RRC signaling" indicating the UE receives configuration parameters associated with a BWP via RRC signaling),
performing a first LBT procedure for a first uplink transmission via a first BWP; (Tiirola: [0055, Fig. 2] "For UE without switching 230, both gNB LBT type 1 250 and UE LBT type 2 260 [uplink] occur in COT#1 210").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Babaei to include the teachings of Tiirola in order to receive configuration parameters for multiple BWP in an RRC message, and perform a first LBT via the first BWP (Tiirola: [0029, 0055]).
Continuing, the combination of Babaei and Tiirola teaches a UE receiving RRC messages associated with a BWP of a cell and including a first parameter associated with LBT, but does not explicitly teach the RRC messages including a second value of a BWP inactivity timer of the cell; and switching from the first BWP to a default BWP as the active BWP, in case that the BWP inactivity timer of the cell has expire.
However, Nagaraja does teach and a second value of a BWP inactivity timer (bandwidthpartInactivityTimer) of the cell; (Nagaraja: [0062] An active cell may be indicated to the UE by RRC signalling or PDCCH (e.g., DCI)...the UE may switch BWP based on a timer. For example, a UE may be provided with an inactivity timer relating to BWP, (e.g., a bandwidthPartInactivityTimer)");
and switching from the first BWP to a default BWP as the active BWP, in case that the BWP inactivity timer of the cell has expire,  (Nagaraja: [0062] "If a BWP inactivity timer expires without detecting communication from the base station on the active BWP, the UE may switch to a different active BWP. For example, the UE may switch from the BWP indicated by the base station to an initial BWP, a default BWP, etc.").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei and Tiirola to include the teachings of   Nagaraja in order to receive a timer value for bandwidth switching via an RRC message and switch to a default BWP when the timer expires (Nagaraja: [0062]).
Continuing, the combination of Babaei, Tiirola, and Nagaraja does not explicitly teach switching from the first BWP to a second BWP as an active BWP, in case that the LBT counter reaches the first value.
However, Myung does teach switching from the first BWP to a second BWP as an active BWP, in case that the LBT counter reaches the first value (specific count). (Myung: [0011] "The UE may perform a channel access procedure for the bandwidth part, and the UE may switch to a different bandwidth part when the UE fails in the CAP operation for a specific time duration or for at least a specific count", and [0279] "The UE performs transmission/reception only with an active BWP among the configured BWP at a specific timing, and does not expect to receive a PDSCH, a PDCCH, a CSI-RS, a TRS, or the like in a region other than the active BWP").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei, Tiirola, and Nagaraja to include the teachings of Myung in order to switch from a first BWP to a second BWP as an active BWP when failing an access procedure for a specific count (Myung: [0011]).

Regarding Claim 2, The method of claim 1, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches further comprising transmitting one or more uplink signals via the second BWP based on the switching. (Tiirola: [0059] "at least one of BWP activation or BWP switching may be aligned and indicated jointly for a group of UEs. The time for retuning, for example, may be triggered by receiving a GC-PDCCH. The retuning may be automatically triggered by the UEs with periodic uplink transmissions"). 
The rational and motivation for adding this teaching of Tiirola is the same as for Claim 1.

Regarding Claim 5, The method of claim 1, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches wherein the first uplink transmission comprises one or more of: a sounding reference signal, a demodulation reference signal,  a phase tracking reference signal, a physical random access channel signal], a physical uplink shared channel signal, or a physical uplink control channel signal. (Babaei: [0165, Fig. 12] "(1201) Random Access Preamble on RACH in uplink").

Regarding Claim 7, The method of claim 1, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches wherein the first uplink transmission is transmission of one or more transport blocks.  (Babaei: [0168, Fig. 12] "In an example, a size of transport block of the first scheduled uplink transmission may depend on the UL grant conveyed in action 1202").

Regarding Claim 8, The method of claim 1, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches wherein the first uplink transmission is based on a dynamic grant or a configured grant.  (Babaei: [0168, Fig. 12] "In an example, a size of transport block of the first scheduled uplink transmission may depend on the UL grant conveyed in action 1202").

Regarding Claim 11, Babaei teaches A wireless device (UE) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (Babaei: [0208]), cause the wireless device to: receive one or more radio resource control (RRC) messages comprising…and a first parameter indicating a first value (preamble transmission counter value) associated with a listen before talk (LBT) counter for the cell; (Babaei: [0186] "the one or more RRC messages may comprise a first preamble transmission counter value. In an example, the first value may be the first preamble transmission counter value plus one. In an example, the one or more parameter indicates at least one of the number of unsuccessful attempts for LBT procedure, a number of successful attempts for LBT procedure, excessive LBT failures, a number of LBT attempts, the percentage of unsuccessful LBT attempts, or RACH failure on the LAA cell");
increment the LBT counter for indicating a busy channel (occupied) based on the first LBT procedure, (Babaei: [0210-0211] "At 2630, the wireless device may increment a counter in response to the LBT procedure indicating that the channel is occupied").
wherein the first value (preamble transmission counter value) determines a number of consistent uplink LBT failures that triggers an uplink LBT failure recovery (random access process). (Babaei: [0186] "the one or more RRC messages may comprise a first preamble transmission counter value. In an example, the first value may be the first preamble transmission counter value plus one. In an example, the one or more parameter indicates at least one of the number of unsuccessful attempts for LBT procedure, a number of successful attempts for LBT procedure, excessive LBT failures, a number of LBT attempts, the percentage of unsuccessful LBT attempts, or RACH failure on the LAA cell", and [0187, Fig. 15] "The wireless may transmit one or more messages to a master base station (e.g., MeNB) in response to the failure of the random access process. In an example, the one or more message may indicate that the random access failure is due at least one LBT failure during the random access process. In an example, the one or more messages may indicate that the random access failure is due to a predetermined (e.g., a first number) of LBT failures during the random access process").
Babaei teaches the wireless device receiving LBT parameters, and incrementing a counter base on an uplink LBT, but does not explicitly teach receiving, by a wireless device (UE), one or more radio resource control (RRC) messages comprising configuration parameters associated with one or more bandwidth part (BWP) of a cell, performing a first LBT procedure for a first uplink transmission via a first BWP;
However, Tiirola does teach receive one or more radio resource control (RRC) messages comprising configuration parameters associated with a first bandwidth part (BWP) of a cell (Tiirola: [0029] "the UE may be instructed to operate on a specific part of a network entities bandwidth referred to as a BWP. In certain embodiments, up to four BWPs may be configured separately for uplink and downlink transmissions. Some radio resource control ( RRC) parameters in NR, for example, may be configured on a BWP.  Each BWP may have a separately configured subcarrier spacing (SCS), cyclic prefix, bandwidth in terms of contiguous physical resource blocks (PRBs), and/or location of a bandwidth in a cell's total bandwidth"),
performing a first LBT procedure for a first uplink transmission via a first BWP; (Tiirola: [0055, Fig. 2] "For UE without switching 230, both gNB LBT type 1 250 and UE LBT type 2 260 [uplink] occur in COT#1 210").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Babaei to include the teachings of Tiirola in order to receive configuration parameters for multiple BWP in an RRC message, and perform a first LBT via the first BWP (Tiirola: [0029, 0055]).
Continuing, the combination of Babaei and Tiirola teaches a UE receiving RRC messages associated with a BWP of a cell and including a first parameter associated with LBT, but does not explicitly teach the RRC messages including a second value of a BWP inactivity timer of the cell; and switching from the first BWP to a default BWP as the active BWP, in case that the BWP inactivity timer of the cell has expire.
However, Nagaraja does teach and a second value of a BWP inactivity timer (bandwidthpartInactivityTimer) of the cell; (Nagaraja: [0062] An active cell may be indicated to the UE by RRC signalling or PDCCH (e.g., DCI)...the UE may switch BWP based on a timer. For example, a UE may be provided with an inactivity timer relating to BWP, (e.g., a bandwidthPartInactivityTimer)");
and switching from the first BWP to a default BWP as the active BWP, in case that the BWP inactivity timer of the cell has expire,  (Nagaraja: [0062] "If a BWP inactivity timer expires without detecting communication from the base station on the active BWP, the UE may switch to a different active BWP. For example, the UE may switch from the BWP indicated by the base station to an initial BWP, a default BWP, etc.").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei and Tiirola to include the teachings of   (Nagaraja: [0062]).
Continuing, the combination of Babaei, Tiirola, and Nagaraja does not explicitly teach switching from the first BWP to a second BWP as an active BWP, in case that the LBT counter reaches the first value.
However, Myung does teach switching from the first BWP to a second BWP as an active BWP, in case that the LBT counter reaches the first value (specific count). (Myung: [0011] "The UE may perform a channel access procedure for the bandwidth part, and the UE may switch to a different bandwidth part when the UE fails in the CAP operation for a specific time duration or for at least a specific count", and [0279] "The UE performs transmission/reception only with an active BWP among the configured BWP at a specific timing, and does not expect to receive a PDSCH, a PDCCH, a CSI-RS, a TRS, or the like in a region other than the active BWP").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei, Tiirola, and Nagaraja to include the teachings of Myung in order to switch from a first BWP to a second BWP as an active BWP when failing an access procedure for a specific count (Myung: [0011]).

Regarding Claim 12, The wireless device of claim 11, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches wherein the instructions further cause the wireless device to transmit one or more uplink signals via the second BWP based on the switch. (Tiirola: [0059] "at least one of BWP activation or BWP switching may be aligned and indicated jointly for a group of UEs. The time for retuning, for example, may be triggered by receiving a GC-PDCCH. The retuning may be automatically triggered by the UEs with periodic uplink transmissions"). 
The rational and motivation for adding this teaching of Tiirola is the same as for Claim 11.

Regarding Claim 15, The wireless device of claim 11, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches wherein the first uplink transmission comprises one or more of: a sounding reference signal; a demodulation reference signal,  a phase tracking reference signal, a physical random access channel signal, a physical uplink shared channel signal, or a physical uplink control channel signal. (Babaei: [0165, Fig. 12] "(1201) Random Access Preamble on RACH in uplink").

Regarding Claim 17, The wireless device of claim 11, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches wherein the first uplink transmission is transmission of one or more transport blocks.  (Babaei: [0168, Fig. 12] "In an example, a size of transport block of the first scheduled uplink transmission may depend on the UL grant conveyed in action 1202").

Regarding Claim 18, The wireless device of claim 11, the combination of Babaei, Tiirola, Nagaraja, and Myung teaches wherein the first uplink transmission is based on a dynamic grant or a configured grant.  (Babaei: [0168, Fig. 12] "In an example, a size of transport block of the first scheduled uplink transmission may depend on the UL grant conveyed in action 1202").

Regarding Claim 20, Babaei teaches A system comprising: a base station comprising: one or more first processors and memory storing instructions (Babaei: [0109, Fig. 4, 401]) that, when executed by the one or more first processors (Babaei: [0109, Fig. 4, 408]), cause the base station to transmit one or more radio resource control (RRC) messages comprising configuration parameters (Babaei: [0186] "receiving from a first base station one or more radio resource control (RRC) messages. In an example, the one or more RRC messages may comprise configuration parameters of a plurality of cells"),
…and a first parameter indicating a first value (preamble transmission counter value) associated with a listen before talk (LBT) counter for the cell; (Babaei: [0186] "the one or more RRC messages may comprise a first preamble transmission counter value. In an example, the first value may be the first preamble transmission counter value plus one. In an example, the one or more parameter indicates at least one of the number of unsuccessful attempts for LBT procedure, a number of successful attempts for LBT procedure, excessive LBT failures, a number of LBT attempts, the percentage of unsuccessful LBT attempts, or RACH failure on the LAA cell");
and a wireless device (Babaei: [0109, Fig. 4, 406]) comprising one or more second processors and memory storing instructions (Babaei: [0109, Fig. 4, 403]) that, when executed by the one or more second processors, cause the wireless device to: receive the one or more RRC messages;  (Babaei: [0186] "[the UE] receiving from a first base station one or more radio resource control (RRC) messages"),
increment the LBT counter for indicating a busy channel (occupied) based on the first LBT procedure,  (Babaei: [0210-0211] "At 2630, the wireless device may increment a counter in response to the LBT procedure indicating that the channel is occupied"),
wherein the first value (preamble transmission counter value) determines a number of consistent uplink LBT failures that triggers an uplink LBT failure recovery (random access process). (Babaei: [0186] "the one or more RRC messages may comprise a first preamble transmission counter value. In an example, the first value may be the first preamble transmission counter value plus one. In an example, the one or more parameter indicates at least one of the number of unsuccessful attempts for LBT procedure, a number of successful attempts for LBT procedure, excessive LBT failures, a number of LBT attempts, the percentage of unsuccessful LBT attempts, or RACH failure on the LAA cell", and [0187, Fig. 15] "The wireless may transmit one or more messages to a master base station (e.g., MeNB) in response to the failure of the random access process. In an example, the one or more message may indicate that the random access failure is due at least one LBT failure during the random access process. In an example, the one or more messages may indicate that the random access failure is due to a predetermined (e.g., a first number) of LBT failures during the random access process").
Babaei teaches the base station transmitting LBT parameters, and the wireless device incrementing a counter base on an uplink LBT, but does not explicitly teach the base station to transmit one or more radio resource control (RRC) messages comprising configuration parameters associated with bandwidth part (BWP) of a cell, and perform an LBT procedure for an uplink transmission via a first BWP.
However, Tiirola does teach the base station to transmit one or more radio resource control (RRC) messages comprising configuration parameters associated with bandwidth part (BWP) of a cell, Tiirola: [0029] "the UE may be instructed [by gNB] to operate on a specific part of a network entities bandwidth referred to as a BWP. In certain embodiments, up to four BWPs may be configured separately for uplink and downlink transmissions. Some radio resource control ( RRC) parameters in NR, for example, may be configured on a BWP.  Each BWP may have a separately configured subcarrier spacing (SCS), cyclic prefix, bandwidth in terms of contiguous physical resource blocks (PRBs), and/or location of a bandwidth in a cell's total bandwidth"),
perform an LBT procedure for an uplink transmission via a first BWP; (Tiirola: [0055, Fig. 2] "For UE without switching 230, both gNB LBT type 1 250 and UE LBT type 2 260 [uplink] occur in COT#1 210").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Babaei to include the teachings of Tiirola in order to (Tiirola: [0029, 0055]).
Continuing, the combination of Babaei and Tiirola teaches a UE receiving RRC messages associated with a BWP of a cell and including a first parameter associated with LBT, but does not explicitly teach the RRC messages including a second value of a BWP inactivity timer of the cell; and switch from the first BWP to a default BWP as the active BWP, in case that the BWP inactivity timer of the cell has expired.
However, Nagaraja does teach and a second value of a BWP inactivity timer (bandwidthpartInactivityTimer) of the cell; (Nagaraja: [0062] An active cell may be indicated to the UE by RRC signalling or PDCCH (e.g., DCI)...the UE may switch BWP based on a timer. For example, a UE may be provided with an inactivity timer relating to BWP, (e.g., a bandwidthPartInactivityTimer)");
and switch from the first BWP to a default BWP as the active BWP, in case that the BWP inactivity timer of the cell has expired,  (Nagaraja: [0062] "If a BWP inactivity timer expires without detecting communication from the base station on the active BWP, the UE may switch to a different active BWP. For example, the UE may switch from the BWP indicated by the base station to an initial BWP, a default BWP, etc.").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei and Tiirola to include the teachings of   Nagaraja in order to receive a timer value for bandwidth switching via an RRC message and switch to a default BWP when the timer expires (Nagaraja: [0062]).
Continuing, the combination of Babaei, Tiirola, and Nagaraja does not explicitly teach switching from the first BWP to a second BWP as an active BWP, in case that the LBT counter reaches the first value.
switching from the first BWP to a second BWP as an active BWP, in case that the LBT counter reaches the first value (specific count). (Myung: [0011] "The UE may perform a channel access procedure for the bandwidth part, and the UE may switch to a different bandwidth part when the UE fails in the CAP operation for a specific time duration or for at least a specific count", and [0279] "The UE performs transmission/reception only with an active BWP among the configured BWP at a specific timing, and does not expect to receive a PDSCH, a PDCCH, a CSI-RS, a TRS, or the like in a region other than the active BWP").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei, Tiirola, and Nagaraja to include the teachings of Myung in order to switch from a first BWP to a second BWP as an active BWP when failing an access procedure for a specific count (Myung: [0011]).

Claims 3-4, and 13-14 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (hereafter Babaei) US Patent Publication 2018/0176961 A1 in view of Tiirola, et al. (hereafter Tiirola) US Patent Publication 2019/0349815 A1, and Nagaraja, et al. (hereafter Nagaraja) US Patent Publication 2019/0319833 A1, and Myung, et al. (hereafter Myung) US Patent Publication 2020/0344819 A1, and in further view of Ng, et al. (hereafter Ng) US Patent Publication 2016/0127098 A1.

Regarding Claim 3, The method of claim 1, the combination of Babaei, Tiirola, Nagaraja, and Myung does not explicitly teach further comprising resetting the LBT counter based on a second LBT procedure for a second uplink transmission indicating a clear channel.
However, Ng does teach further comprising resetting the LBT counter based on a second LBT procedure for a second uplink transmission indicating a clear channel. (Ng: [0149] "the idle period is included as a CCA slot for the first LBT protocol, implying that CCA needs to pass before the back-off counter can count down again. In another embodiment, the back-off counter is reset when the second LBT protocol starts transmission").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei, Tiirola, Nagaraja, and Myung to include the teachings of Ng in order to reset or unchanged  an LBT counter when a second LBT protocol is used (Ng: [0149]).

Regarding Claim 4, The method of claim 1, the combination of Babaei, Tiirola, Nagaraja, and Myung does not explicitly teach wherein a value of the LBT counter remains unchanged based on a second LBT procedure for a second uplink transmission indicating a clear channel.
However, Ng does teach wherein a value of the LBT counter remains unchanged based on a second LBT procedure for a second uplink transmission indicating a clear channel.  (Ng: [0149] "Assuming the first LBT protocol is contending for the channel, in a first embodiment, a back-off counter for the first "load based" LBT protocol is suspended or frozen during the transmission state corresponding to the second LBT protocol, such that the back-off counter value of the first LBT protocol does not decrement during transmission of signals after successful completion of the second LBT protocol").
The rational and motivation for adding this teaching of Ng is the same as for Claim 3.

Regarding Claim 13, The wireless device of claim 11, the combination of Babaei, Tiirola, Nagaraja, and Myung does not explicitly teach wherein the instructions further cause the wireless device to reset the LBT counter based on a second LBT procedure for a second uplink transmission indicating a clear channel.
 wherein the instructions further cause the wireless device to reset the LBT counter based on a second LBT procedure for a second uplink transmission indicating a clear channel. (Ng: [0149] "the idle period is included as a CCA slot for the first LBT protocol, implying that CCA needs to pass before the back-off counter can count down again. In another embodiment, the back-off counter is reset when the second LBT protocol starts transmission").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Babaei, Tiirola, Nagaraja, and Myung to include the teachings of Ng in order to reset or unchanged  an LBT counter when a second LBT protocol is used (Ng: [0149]).

Regarding Claim 14, The wireless device of claim 11, the combination of Babaei, Tiirola, Nagaraja, and Myung does not explicitly teach wherein a value of the LBT counter remains unchanged based on a second LBT procedure for a second uplink transmission indicating a clear channel.
However, Ng does teach wherein a value of the LBT counter remains unchanged based on a second LBT procedure for a second uplink transmission indicating a clear channel.  (Ng: [0149] "Assuming the first LBT protocol is contending for the channel, in a first embodiment, a back-off counter for the first "load based" LBT protocol is suspended or frozen during the transmission state corresponding to the second LBT protocol, such that the back-off counter value of the first LBT protocol does not decrement during transmission of signals after successful completion of the second LBT protocol").
The rational and motivation for adding this teaching of Ng is the same as for Claim 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   


/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416